Case 4:19-cr-00028-TWP-VTW Document 37 Filed 05/06/20 Page 1 of 4 PageID #: 99




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
        v.                                   )      Case No. 4:19-cr-00028-TWP-VTW
                                             )
LEON MARCEL CURRY,                           )
                                             )
       Defendant.                            )

          ORDER ON DEFENDANT'S MOTION FOR IMMEDIATE RELEASE
                   DUE TO DANGER FROM CORONAVIRUS

       This matter is before the Court on Defendant, Leon Marcel Curry's (“Curry”) Motion for

Immediate Release Due to Danger From Coronavirus, (Filing No. 33). Curry asks the Court for

temporary release from detention due to the Coronavirus (“COVID-19”) pandemic.                  The

Government filed a Response in Opposition on May 4, 2020. (Filing No. 36.) For the following

reasons, the Motion is denied.

                                      I. BACKGROUND

       Curry, a 33-year-old male, is presently detained at Floyd County Jail in New Albany,

Indiana. On November 6, 2019, Curry was charged by Indictment with Possession with Intent to

Distribute 50 Grams or More of a Mixture or Substance Containing a Detectable Amount of

Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii). (Filing No. 14.)

He was arrested and appeared before the Magistrate Judge for an initial hearing on the Indictment

on November 19, 2019. Curry waived his right to a detention hearing and he was remanded to the

custody of the U.S. Marshal pending further proceedings. (Filing No. 27.) This matter is currently

set for a Final Pretrial Conference on August 5, 2020 and a trial by jury on August 24, 2020.
Case 4:19-cr-00028-TWP-VTW Document 37 Filed 05/06/20 Page 2 of 4 PageID #: 100




        Curry requests temporary release to home incarceration because of the COVID-19

 outbreak; however, he cites no specific medical ailments or health issues, nor were any reported

 during his pretrial interview, that would put him at an increased risk of infection or serious illness

 were he to contract the virus. (Filing No. 33.) He requests pretrial release and supervision by the

 United States Probation Office pursuant to 18 U.S.C. § 3142(i), because he is a person at risk for

 serious illness from COVID-19. See CDC (March 12, 2020) at https://bit.ly/2vgUt1P. Curry

 asserts that the health risk to himself and the community is heightened in this pandemic situation

 given the conditions in the local jails, where it is impossible to practice safe distancing and proper

 hygiene. Id. at 1. He argues this necessitates temporary release on bail until this pandemic has

 ended. Id. Curry asks that he be released temporarily to home confinement with GPS monitoring;

 however, he does not state where and with whom he would live during home confinement.

                                           II. ANALYSIS

        As an initial matter, the Court determines that a hearing is not necessary. When a criminal

 defendant appears before a judicial officer, the judicial officer must order the “pretrial release” of

 the person, subject to certain conditions, unless “the judicial officer determines that such release

 will not reasonably assure the appearance of the person as required or will endanger the safety of

 any other person in the community.” 18 U.S.C. § 3142(b). The judicial officer “may, by

 subsequent order, permit the temporary release of the person … to the extent that the judicial

 officer determines such release to be necessary for preparation of the person’s defense or for

 another compelling reason.” Id. § 3142(i).

        The Government opposes Curry's release arguing that his release under any circumstances

 represents an unacceptable danger to our community and a substantial risk of nonappearance.

 They assert that Curry has a serious criminal history which includes multiple crimes, including



                                                   2
Case 4:19-cr-00028-TWP-VTW Document 37 Filed 05/06/20 Page 3 of 4 PageID #: 101




 felony convictions for cocaine, methamphetamine, and heroin dealing or possession. He has

 violated his probation at least twice. In addition, he faces serious penalties if convicted, including

 a statutory mandatory minimum sentence of at least ten years. (Filing No. 36 at 8.) The

 Government also contends that due to Curry's multiple felony convictions for dealing drugs, he

 may qualify as a career offender if he is convicted of the charge in the Indictment. Id. The

 Government notes that Curry makes no specific claim that he suffers from any medical conditions

 that demonstrate any particularized risk to him of COVID-19 infection. Thus they argue that Curry

 offers no extraordinary circumstances justifying his release pursuant to 18 U.S.C. § 3142(I).

         At the Court’s request, the United States Probation Office has assessed whether any

 conditions or combination of conditions would ensure safety of the community if Curry were

 released due to the COVID-19 pandemic. According to the actuarial tables in the probation Risk

 Instrument, Curry is a risk Category 5. He has a 7% chance of failing to appear; a 13% chance of

 obtaining a new criminal arrest; a 19% chance of having a technical violation; and an overall risk

 of violating release conditions of 35%. Risk Category 5 indicates that Curry is a high risk of flight

 and/or danger to the community. Based on this information, the probation officer does not believe

 a combination of conditions exists that would ensure safety of the community if Curry were

 released.

         It is undisputed that the entire United States—including Indiana and Kentucky—is in the

 midst of a COVID-19 pandemic. Curry seeks release from detention due to the COVID-19 virus,

 however, he cites no specific medical ailments or health concerns that put him at an increased risk

 of infection or serious illness. In support of his request, the defendant cites the general risk posed

 to those individuals in detention over other individuals to contract the virus. In fact, the Bail Report

 indicates he reported being in "excellent physical health" at the time of the pretrial interview. He



                                                    3
Case 4:19-cr-00028-TWP-VTW Document 37 Filed 05/06/20 Page 4 of 4 PageID #: 102




 is 33 years old and not otherwise in a category deemed at risk for the COVID-19 virus. The Court

 concludes that Curry's circumstances have not changed to an extent that would warrant his release

 from detention. The resources of the United States Probation Office are presently limited, and the

 Court finds no combination of conditions exist that will ensure the safety of the community if

 Curry is released. Therefore, his Motion is denied.

                                      III. CONCLUSION

        For the reasons set forth above, Curry's Motion for Immediate Release Due to Danger From

 Coronavirus, (Filing No. 33), is DENIED.

        SO ORDERED.

 Date: 5/6/2020



 DISTRIBUTION:

 Patrick J. Renn
 prenn@600westmain.com

 William Lance McCoskey
 UNITED STATES ATTORNEY’S OFFICE
 william.mccoskey@usdoj.gov




                                                 4
